UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7181



ALLEN W. CRAWFORD,

                                           Petitioner - Appellant,

          versus


RICK JACKSON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-283-MU)


Submitted:   May 17, 2001                   Decided:   May 22, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Allen W. Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allen W. Crawford seeks to appeal the district court’s order

denying his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition as

untimely.     We dismiss the appeal for lack of jurisdiction because

Crawford’s notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on August

12, 1999.     Crawford’s notice of appeal was filed on November 24,

1999.*   Because Crawford failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately




     *
       For the purpose of this appeal we assume that the date ap-
pearing on the notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                   2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3